Name: Council Regulation (EEC) No 3207/88 of 17 October 1988 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  foodstuff;  consumption;  tariff policy
 Date Published: nan

 Avis juridique important|31988R3207Council Regulation (EEC) No 3207/88 of 17 October 1988 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs Official Journal L 286 , 20/10/1988 P. 0002 - 0004 Finnish special edition: Chapter 3 Volume 27 P. 0176 Swedish special edition: Chapter 3 Volume 27 P. 0176 *****COUNCIL REGULATION (EEC) No 3207/88 of 17 October 1988 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Community is a Contracting Party to the International Convention on the Harmonized Commodity Description and Coding System, hereinafter referred to as the 'harmonized system', which replaces the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs tariffs; Whereas Regulation (EEC) No 2658/87 (3) established, from 1 January 1988, a combined goods nomenclature which meets the requirements both of the Common Customs Tariff and of the external trade statistics of the Community; Whereas, as a result, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Regulation (EEC) No 2771/75 (4), as last amended by Commission Regulation (EEC) No 4000/87 (5), according to the terms of the combined nomenclature based on the harmonized system; Whereas cooked eggs in shell and moulded egg products such as cylindrical 'long eggs' were classified in a subheading of heading No 21.07 (food preparations not elsewhere specified or included) of the Common Customs Tariff which was in force until 31 December 1987; whereas the said egg products were therefore not considered to be products covered by Annex II to the Treaty; whereas, with the introduction of the combined nomenclature, these products are now classified under CN code 0407 (birds' eggs, in shell, fresh, preserved or cooked) or 0408 (birds' eggs, not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter); whereas cooked eggs in shell and moulded egg products may be used in the same way as, or as a replacement for, preserved eggs in shell or not in shell; whereas preserved eggs are included in the said Annex II and are therefore specified in Regulation (EEC) No 2771/75; whereas it is logical and desirable that cooked eggs in shell and moulded egg products should also be mentioned in the said Regulation; Whereas Regulation (EEC) No 4000/87 should be repealed; Whereas numerous Regulations in the egg sector must be adapted to take account of the use of the new nomenclature; whereas, pursuant to Article 15 of Regulation (EEC) No 2658/87, only changes of a purely technical nature may be made; whereas, accordingly, a provision should be introduced whereby all other adjustments should be made in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75, provided that such adjustments are required solely as a result of the introduction of the harmonized system, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2771/75 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 1. The common organization of the market in eggs shall cover the following products: 1.2 // // // CN code // Description // // // (a) 0407 00 11 0407 00 19 0407 00 30 // Poultry eggs in shell, fresh, preserved or cooked // (b) 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 // Eggs not in shell and egg yolks suitable for human consumption, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter // // 2. For the purposes of this Regulation: (a) "eggs in shell" means poultry eggs in shell, fresh, preserved, or cooked, other than eggs for hatching specified in (b); (b) "eggs for hatching" means poultry eggs for hatching; (c) "whole products" means birds' eggs not in shell, whether or not containing added sugar or other sweetening matter suitable for human consumption; (d) "separated products" means birds' egg yolks, whether or not containing added sugar or other sweetened matter suitable for human consumption; (e) a "quarter" means a period of three months beginning on 1 February, 1 May, 1 August or 1 November.' 2. Annex I is replaced by the Annex to this Regulation. Article 2 Regulation (EEC) No 4000/87 is hereby repealed. Article 3 The Commission, in accordance with the procedure provided for in Article 17 of Regulation (EEC) No 2771/75, shall make the necessary technical adjustments to Council or Commission Regulations concerning the common organization of the markets in eggs which result from the application of Article 1. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1988. For the Council The President Y. POTTAKIS (1) Opinion delivered on 14 October 1988 (not yet published in the Official Journal). (2) OJ No C 237, 12. 9. 1988, p. 42. (3) OJ No L 256, 7. 9. 1987, p. 1. (4) OJ No L 282, 1. 11. 1975, p. 49. (5) OJ No L 377, 31. 12. 1987, p. 42. ANNEX 'ANNEX I 1.2 // // // CN code // Description // // // ex 0403 // Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added cocoa // // // 1806 // Chocolate and other food preparations containing cocoa // // // ex 1901 // Food preparations of goods of codes 0401 to 0404, containing cocoa powder, not elsewhere specified or included // // // 1902 11 00 // Uncooked pasta, not stuffed or otherwise prepared, containing eggs // // // ex 1904 // Prepared food, obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other then maize (corn), in a grain form, pre-cooked or otherwise prepared containing cocoa // // // ex 1905 // Bread, pastry, cakes, biscuits and other bakers' waires, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products: // 1905 20 // Gingerbread and the like // 1905 30 // Sweet biscuits; waffles and wafers // 1905 40 00 // Rusks, toasted bread and similar toasted products // 1905 90 40 // // 1905 90 50 // Other // 1905 90 60 // // 1905 90 90 // // // // ex 2105 00 // Ice cream and other edible ice, containing cocoa // // // ex 2208 90 // Spirits, liqueurs, and other spirituous beverages containing eggs or egg yolks // // // ex 3502 10 // Egg albumin: // // Other: // 3502 10 91 // Dried (in sheets, scales, flakes powders, etc.) // 3502 10 99 // Other' // //